 

aon.

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA . JUDGMENT IN A CRIMINAL CASE
VY (For Offenses Committed On or After November 1, 1987)
BLADIMIR LOPEZ-BO JORQUEZ (1) Case Number: 19CR5234-CAB

ROXANA SANDOVAL, FEDERAL DEFENDERS, INC.
Defendant's Attomey

USM Numb 98166097 ,
umber 4 - FI LED

U1 ~
MAR ~ 6 2020

THE DEFENDANT:
CLERK. U.S. DISTRICT COURT

 

 

 

pleaded guilty to count(s) = ONE (1) OF THE ONE-COUNT INFORMATION

C1} was found guilty on count(s) _ | SOUTHERN DISTRICT OF MAL FORMA
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

’ Count
Title & Section Nature of Offense Number(s)
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY) Lo
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
L? Count(s) is dismissed on the motion of the United States: .

 

Assessment : $100.00 - WAIVED —

[1 IVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine _] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

March 6..2020.4

Date of Imposjtion/of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

 

v7} Lo

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: BLADIMIR LOPEZ-BOJORQUEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR5234-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (101 DAYS).

C1 Sentence imposed pursuant to Title 8 USC Section 1326(b).
CL The court makes the following recommendations to the Bureau of Prisons:

Cl The defendant is remanded to the custody of the United States Marshal.

O ——- The defendant must surrender to the United States Marshal for this district:
L) at AM. on

 

 

O as notified by the United States Marshal.
7 The defendant must surrender for service of sentence at the institution designated by the Bureau of

Prisons:

Li onor before

LI as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
[have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

ff

19CR5234-CAB
